Ford, Judge:
The proper basis for dutiable purposes of certain wood articles exported from Hong Kong or Formosa covered by the appeals for a reappraisement enumerated in the schedule “A”, attached hereto and made a part hereof, is before the court for determination.
The parties hereto have entered into a stipulation of facts wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the merchandise the subject of the appeals for reappraisement on the attached Schedule “A”, attached hereto and made a part hereof, was exported from Hong Kong or Formosa from June, 1964 to September, 1964.
2. That at the time of exportation of these various items the market values or the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, were the appraised values less the 8 per cent buying commission noted on the invoice.
3. That the merchandise covered by the appeals for reappraisement was entered subsequent to February 27,1958.
4. That the various items the subject of this stipulation are not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said items are subject to appraisement under Sec. 402 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
5. That the said appeals for reappraisement may be deemed submitted for decision on the foregoing stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as *868amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved merchandise and that said value is the appraised value, less 8 percent buying commission as noted on the invoices, packed.
Judgment will be entered accordingly.